 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   ERIN SNIDER, CA Bar #304781
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     NANCY PEREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:17-cr-00246-LJO-SKO
12                     Plaintiff,                    STIPULATION TO CONTINUE
                                                     SENTENCING; ORDER
13   vs.
                                                     Date: March 4, 2019
14   NANCY PEREZ,                                    Time: 8:30 a.m.
                                                     Judge: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Karen Escobar, counsel for plaintiff, and Assistant
20   Federal Defender Erin Snider, counsel for defendant Nancy Perez, that the sentencing hearing
21   currently scheduled for February 4, 2019, be continued to March 4, 2019, at 8:30 a.m.
22          The defense is requesting this continuance because defense counsel is currently preparing
23   for a jury trial scheduled to begin on December 11, 2018, that is anticipated to last five days.
24   Defense counsel was contacted by the assigned United States Probation officer on December 5,
25   2018, to set up a probation interview during the week of December 10-14, 2018, in order to have
26   sufficient time to conduct the probation interview and prepare the presentence investigation report
27   prior to the December 21, 2018 deadline to make the report available to counsel for both parties.
28   In light of defense counsel’s trial schedule, the defense requires additional time for the preparation
 1   of the presentence investigation report, to prepare informal objections, formal objections, and a
 2   sentencing memorandum. The requested date is a mutually agreeable date for both parties. As this
 3   is a sentencing hearing, no exclusion of time is necessary.
 4
 5                                                Respectfully submitted,
 6                                                McGREGOR W. SCOTT
                                                  United States Attorney
 7
 8   Date: December 7, 2018                       /s/ Karen Escobar
                                                  KAREN ESCOBAR
 9                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
10
11                                                HEATHER E. WILLIAMS
                                                  Federal Defender
12
13   Date: December 7, 2018                       /s/ Erin Snider
                                                  ERIN SNIDER
14                                                Assistant Federal Defender
                                                  Attorney for Defendant
15                                                NANCY PEREZ
16
17
18
                                                ORDER
19
20           GOOD CAUSE APPEARING, the sentencing hearing set for Monday, February 4, 2019,
21   at 8:30 a.m. before the Honorable Lawrence J. O’Neill is continued to Monday, March 4, 2019, at
22   8:30 a.m.
23
24   IT IS SO ORDERED.
25       Dated:      December 7, 2018                      /s/ Lawrence J. O’Neill _____
26                                                UNITED STATES CHIEF DISTRICT JUDGE

27

28

     Perez – Stipulation
     and Proposed Order
                                                      2
